DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1-6, 8-11, 13-14. 16-22, 24-27, and 30-31 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Henke et al. (2014/0041786).
With respect to claim 1, Henke discloses a stretchable laminate, as shown in figure 1, comprising an elastomer layer 3 and a resin layer 2 arranged on at least one side of the elastomer layer. The resin layer 2 is olefin-based, as disclosed in paragraph [0037]. Henke discloses an embodiment of the stretchable laminate, Example 1, having a 10% extension strength in the MD direction of 5.9 N/25.4 mm, as described in Table 
In the alternative, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the stretchable laminate of Henke with a ratio of the 10% extension strength in the MD direction divided by the basis weight of the stretchable laminate of 0.14 (N/30 mm · gsm) or more, to achieve the predictable result of a laminate that resists tearing when stretched.
With respect to claim 2, the ratio of the 10% extension strength in the MD direction divided by the basis weight of the stretchable laminate of Henke is 0.16 (N/30 mm · gsm), which is more than 0.15.
With respect to claim 3, Henke discloses the identical chemical and structural limitations of the claimed invention, and therefore the laminate of Henke will inherently exhibit the same physical properties as the claimed invention. Therefore, the laminate of Henke will inherently remain free of a hole 60 minutes after baby oil is dropped on its surface. Alternatively, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the laminate of Henke resistant to forming a hole 60 minutes after baby oil is dropped on its surface to achieve 
With respect to claim 4, the olefin-based resin layer 2 and 4 is arranged on both sides of the elastomer layer 3, as shown in figure 1.
With respect to claim 5, the olefin-based resin layer contains a non-elastomeric olefin-based resin, as disclosed in paragraph [0037].
With respect to claim 6, the content of the non-elastomeric olefin-based resin does not include any other material, and therefore is 100%, as disclosed in paragraph [0037]. Henke further discloses in paragraph [0038] that the olefin-based resin layer can comprise less than 15% of an additive, and therefore the olefin-based resin content is in the range of 85-100%, a range that anticipates the range of 95-100%.
With respect to claim 8, the elastomer layer 3 contains an olefin-based elastomer, as disclosed in paragraph [0034].
With respect to claim 9, the olefin-based elastomer comprises butadiene, which is an α-olefin-based elastomer.
With respect to claim 10, the olefin-based resin layer contains a non-elastomeric olefin-based resin, as disclosed in paragraph [0037].
With respect to claim 11, the content of the non-elastomeric olefin-based resin does not include any other material, and therefore is 100%, as disclosed in paragraph [0037]. Henke further discloses in paragraph [0038] that the olefin-based resin layer can comprise less than 15% of an additive, and therefore the olefin-based resin content is in the range of 85-100%, a range that anticipates the range of 95-100%.
With respect to claim 13, the stretchable laminate has stretched portions and non-stretched portions arranged along the CD direction, as shown in figure 5.
With respect to claim 14, the stretched portions and non-stretched portions are alternately arranged, as shown in figure 5. 
With respect to claims 16-18, the present claims are drawn to an article of manufacture, a stretchable laminate. The claim limitations describing the method for forming the stretchable laminate are considered to be product-by-process limitations that are considered merely for the structure they provide to the article. Since Henke discloses all the structural limitations of the present claims, Henke anticipates the claims as presently written.
With respect to claim 19, the elastomer layer 3 contains an olefin-based elastomer, as disclosed in paragraph [0034].
With respect to claim 20, the olefin-based elastomer comprises butadiene, which is an α-olefin-based elastomer.
With respect to claim 21, the stretchable laminate has stretched portions and non-stretched portions arranged along the CD direction, as shown in figure 5.
With respect to claim 22, the stretched portions and non-stretched portions are alternately arranged, as shown in figure 5.
With respect to claims 24-26, the present claims are drawn to an article of manufacture, a stretchable laminate. The claim limitations describing the method for forming the stretchable laminate are considered to be product-by-process limitations that are considered merely for the structure they provide to the article. Since Henke 
With respect to claim 27, the stretchable laminate is subjected to pre-stretching, in that it is applied to an article in the stretched state, as disclosed in paragraph [0082].
With respect to claim 30, the stretchable laminate is used in a sanitary article, as shown in figure 6. 
With respect to claim 31, Henke discloses an article, as shown in figure 6, comprising the stretchable laminate.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 12, 15, 23, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henke et al. (2014/0041786).
With respect to claims 7 and 12, Henke disclose all aspects of the claimed invention with the exception of high-density polyethylene. Henke discloses in paragraph 
With respect to claims 15 and 23, Henke discloses all aspects of the claimed invention with the exception of an area ratio between the stretched portions and the non-stretched portions being in the range of 1:0.5 to 1:3. Henke shows in figure 5 that the stretched portions 302 are approximately the same as the non-stretched portions 304, but remains silent as to the exact dimensions. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the area ratio between the stretched portions and the non-stretched portions of the laminate of Henke in the range of 1:1, since Henke reasonably suggests that the area of the stretched portions and non-stretched portions should be approximately the same.
With respect to claims 28 and 29, Henke discloses all aspects of the claimed invention with the exception of the pre-stretching being partial stretching with a stretching ratio of 100% to 900%. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to partially pre-stretch the laminate of Henke with a stretching ratio of 100% to 900% to achieve the predictable 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781